Title: To James Madison from John Fitch, 2 April 1789
From: Fitch, John
To: Madison, James


Sir
Philadelphia April 2nd: 1789.
I flatter myself you will excuse the freedom I take in requesting your Patronage before the Congress of the united States respecting my claims to the Invention of Steam-boats, as far as you shall deem me worthy, when you consider that through that honorable Body only I can receive an exclusive Right or Title to the Enjoyment of my Labor, and that in whatever manner I may profit by the project, my private Emoluments will be trifling compared to the Advantage I shall render my Country by extending the plan to general use. I should not have had the boldness to trouble Congress at so early a period had not necessity prompted me, as I am confident an early Application will be made in opposition by Mr. James Rumsey and his numerous influential Associates, from whom I have nothing to fear if a fair and deliberate Hearing be granted me. I should bear your kindness in the most grateful Remembrance if you would so far oblige me as to present my petition, which will be a Caveat against the Claims of any other person or persons until Congress shall have time to take the prayer of my petition into serious Consideration, and grant me that Encouragement to which they shall think me entitled. I have sent another petition to the Honorable Doctor Johnson of the Senate, from whose Regard to Justice and the Rights of a Citizen I have full reason to hope some little attention will be paid to put my Business in a proper Train. I have no Expectation that Congress will pay an early Attention to my Business, nor could I urge it, till a favorable Opportunity present itself. I shall get my papers and Documents ready as soon as possible and when they judge it proper to hear my Claims, shall attend for the purpose. You will pardon this Letter, as there is no other person in the House of Representatives on whom I can rely with so much satisfaction and confidence, and I request of the Congress no more than I shall be thought to merit. I am, Sir with the greatest respect your most obedient humble Servant
John Fitch
